Citation Nr: 0609037	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The appellant's spouse's service included Missing from 
October 1, 1942, to March 7, 1945; Recognized Guerilla 
Service from March 8, 1945, to May 10, 1945; and Regular PA 
Service from May 11, 1945, to February 26, 1946.  He died in 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appellant had requested a personal hearing before a 
Veterans Law Judge; however, in March 2005, she withdrew her 
request.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  According to a certificate, the appellant's spouse died 
in September 1968, from coronary thrombosis (heart attack), 
and service connection was not in effect for any disability 
during his lifetime.

2.  The record contains no indication that the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains December 2002, December 2003, and October 
2004 letters informing the appellant of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
letters properly informed the appellant of legal standards 
for service connection for the cause of death, and the latter 
letter summarized the evidence of record to that point.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because, as concluded below, the 
preponderance of the evidence is against a claim of service 
connection for the cause of death, and any potentially 
contested issues regarding downstream elements in the event 
of a grant are rendered moot. 

As such, it appears that the appellant was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice prior to 
the rating decision on appeal, as well as thereafter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the October 2004 letter instructed as follows:  "If 
there is any other evidence that you think will support your 
claim, please let us know.  If the evidence is in your 
possession not already provided, please send it to us."  As 
such, the principle underlying the "fourth element" has 
been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the appellant's spouse's service medical files are of 
record, as are several certifications regarding his death.  
The RO sent a letter to Dr. Gerson O. Gatchalian for 
additional information concerning the appellant's spouse's 
death, and he returned a December 2004 certification (which 
is discussed below).  Because the record lacks evidence that 
the appellant's spouse suffered a disease in service, 
solicitation of a medical opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for the 
cause of the appellant's spouse's death.

Records provided by the National Personnel Records Center 
contain an Affidavit for Philippine Army Personnel, and there 
were no incurred wounds or illnesses listed.  The appellant's 
spouse, on an affidavit he signed, listed under 
"chronological record of wounds and illness incurred" the 
word "none."

In support of her claim, the appellant submitted a 
Certification from Office of Treasurer, Province of Lanae del 
Norto, dated January 1982, which identified her spouse's date 
of death in September 1968, and cause of death as coronary 
thrombosis (heart attack).  Another medical certificate from 
Gerson O. Gatchalian, M.D., rendered September 2002, 
indicated that the appellant's spouse was dead on arrival in 
September 1968, of coronary thrombosis (heart attack).  

In response to an inquiry letter from the RO, Dr. Gatchalian 
issued another certification (dated December 2004) that the 
appellant's spouse had arrived at the emergency room 
completely unconscious and unresponsive.  Dr. Gatchalian 
stated that he had declared the appellant's spouse dead on 
arrival with a cause of death of heart attack.

The appellant otherwise submitted evidence regarding a 
marriage certificate, a document regarding an award of back 
pay from the Philippines Department of National Defense, and 
a finding that the appellant's spouse's birth records had 
been destroyed.  None of the preceding is relevant regarding 
a finding of in-service incurrence of a disease that caused 
eventual death. 

Given the preceding, the record lacks any objective evidence 
that the appellant's spouse suffered an illness during 
military service (as his service medical records are silent 
for any disease or disability).  Though the appellant 
contends that her spouse died of a service-connected illness, 
her opinion is not probative because she is not qualified as 
a layperson to render medical opinions regarding the nature 
of the disability and any nexus between the cause of her 
spouse's death and military service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The appellant has not offered or identified any probative and 
competent evidence to support the proposition that her spouse 
died from a disease incurred in service such that a legally 
sufficient causal connection was shown to have existed.  
Because the preponderance of the evidence is against the 
claim, the appellant's application must be denied.  


ORDER

Entitlement to service connection for the cause of death is 
denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


